Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and species II (claims 1-15) in the reply filed on 10/04/202 is acknowledged.  Claims 1-15 are treated on the merit and Non-elected Group II (claims 16-20) are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.
 Specification
The specification is objected to because of the following informalities: The term “.  
Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “276 (e.g., re-radiators 176, 376-1,376-2, 576-1, 576-2, 676-1, 676-2, 676-3, 676-4, FIGs. 1, 3, 5A-5C, 6A, 6B)”, recited in par. [00030] has been used to designate both [re-radiators (see par. 0030)] and [re-resonators (see par. 00053)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Regarding claims 1-15, the claim limitation “a microwave generation module configured  to supply microwave energy …”, claims 1 and 10, line 3, has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to supply microwave energy” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “microwave generation” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0025, line 5, Detailed Description, cited: "each microwave generation module 131, 132 may be implemented as an integrated “solid state” module, in that each microwave generation module 131, 132 includes a solid state circuit configuration to generate and radiate microwave energy rather than including a magnetron…)”, recited in par. (00027)].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al (US 2013/0206749) cited by applicant, in view of Lima et al (US 2015/0136760).  Regarding claims 1-3, Libman discloses apparatus and method for .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al (US 2013/0206749) cited by applicant, in view of Lima et al (US 2015/0136760) and further in view of WO 2019/038941.  Libman/Lima discloses substantially all features of the claimed invention except a phase shifter that is connected in series with the first switch along the first transmission path.  WO 2019/038941 discloses a phase shifter (16) that is connected in series with the first switch (20) along the first transmission path (Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Libman/Lima a phase shifter that is connected in series with the first switch along the first transmission path as taught by WO 2019/038941 in order to radiate the microwaves to an article being heated.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al (US 2013/0206749) cited by applicant, in view of Lima et al (US 2015/0136760) and further in view of Tumer (US 8,228,193).  Regarding claim 7, Libman/Lima discloses substantially all features of the claimed invention except the first re-radiator comprises a passive antenna selected from the group consisting of: a dipole antenna, a monopole antenna, a patch antenna, a loop antenna, and a hairpin antenna.  Tumer discloses a first re-radiator comprises a passive antenna selected from the group consisting of: a dipole antenna, a monopole antenna, a patch antenna, a loop antenna, and a hairpin antenna (col. 24, lines 17-19).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to utilize in Libman/Lima a passive antenna selected from the group consisting of: a dipole antenna, a monopole antenna, a patch antenna, a loop antenna, and a hairpin antenna as taught by Tumer in order to suit the user specific application.  Regarding claim 8, Tumer discloses the first re-radiator (col. 24, lines 17-19) and the second re-radiator (col. 24, lines 31-33) are voltage-type re-radiators (col. 10, lines 20-40), each comprising a passive antenna selected from the group consisting of: a dipole antenna, a monopole antenna, a patch antenna, a loop antenna, and a hairpin antenna. Regarding claim 9, Tumer also discloses the re-radiator is a current-type re-radiator (col. 19, lines 13-15). It would have been obvious to one ordinary skill in the art at the time of the invention was made to have the first re-radiator is a current-type re-radiator in order to suit user specific application.
Claims 10-15 are allowed.
Claims 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a second switch coupled between the first re-radiator and ground; and a third switch coupled between the second re-radiator and ground, wherein the controller is configured to control the second switch to selectively short the first re-radiator to ground, and to control the third switch to selectively short the second re-radiator to ground as recited in claim 4; a second transmission path including a fourth switch coupled between the first re-radiator and the second re-radiator in parallel with the first transmission path as recited in claim 6; and a first switch coupled between the first re-radiator and ground; a second switch coupled between the second re-radiator and ground; and a controller configured to control the first switch and the second switch as recited in claims 10-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 1, 2022